

116 HR 6756 IH: End Pandemic Hunger for College Students Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6756IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Fudge (for herself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the eligibility standards applicable to low-income college students under the Food and Nutrition Act of 2008 during COVID–19 public health emergency.1.Short titleThis Act may be cited as the End Pandemic Hunger for College Students Act of 2020.2.SNAP eligibility for low-income college students(a)In generalNotwithstanding any other provision of law, not later than 20 days after the date of the enactment of this Act, eligibility for supplemental nutrition assistance program benefits shall not be limited under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for an individual who as of March 1, 2020, or anytime in the prior 30 days was—(1)enrolled at least half-time in an institution of higher education; and(2) participating in the supplemental nutrition assistance program.(b)State option(1)Authority to adjust additional eligibility standardsIn addition to the application of subsection (a) and if requested by a State agency or issued by nationwide guidance by the Secretary, the Secretary may adjust the eligibility standards under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for individuals who are enrolled in an institution of higher education in any State affected by the outbreak of COVID–19. In making an adjustment authorized by this paragraph, the Secretary shall consider closures of facilities at institutions of higher education and any other factor that affects the ability of such individuals to meet such standards.(2)Readily approvable adjustment requestsThe Secretary shall approve a request of a State agency to adjust the eligibility standards under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for individuals who are enrolled at least half-time in an institution of higher education and—(A)are members of households, as described in section 3(m)(2) of such Act (7 U.S.C. 2012(m)(2)), who are otherwise eligible to participate in the supplemental nutrition assistance program; or(B)in the most recent academic year, had an expected family contribution of $0 as determined in accordance with part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.).(c)Sunset(1)Initial applicationsThe eligibility standards authorized under subsections (a) and (b) shall be in effect for initial applications for the supplemental nutrition assistance program until 90 days after the COVID–19 public health emergency is lifted.(2)RecertificationsThe eligibility standards authorized under subsections (a) and (b) shall be in effect until the first recertification of a household beginning no earlier than 90 days after the COVID–19 public health emergency is lifted.(d)Guidance(1)In generalNot later than 10 days after the date of enactment of this Act, the Secretary shall issue guidance to State agencies on the temporary student eligibility requirements, and State options, established under this section.(2)Coordination with the Department of EducationThe Secretary of Education, in consultation with the Secretary of Agriculture and institutions of higher education, shall carry out activities to inform applicants for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and students at institutions of higher education of the temporary student eligibility requirements established under this section.(e)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed in paragraphs (1), (2), or (3) of this subsection, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents:(1)Any request submitted by State agencies under subsection (b).(2)The Secretary’s approval or denial of each such request.(3)Any guidance issued by the Secretary to carry out this section.(f)DefinitionsIn this section:(1)COVID–19The term COVID–19 has the meaning given such term in section 2102 of the CARES Act (Public Law 116–136).(2)COVID–19 public health emergencyThe term COVID–19 public health emergency has the meaning given such term in section 2102 of the CARES Act (Public Law 116–136).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(4)State agencyThe term State agency has the meaning given such term in section 3(s) of the Food and Nutrition Act (7 U.S.C. 2012(s)).(5)Supplemental nutrition assistance programThe term supplemental nutrition assistance program has the meaning given such term in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)).